—In an action to recover damages for personal injuries, the defendant Vito Gentile appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated January 28, 2003, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of his motion for summary judgment, the defendant submitted proof in evidentiary form which demonstrated that the plaintiffs injuries were not serious within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955 [1992]). In opposition, the plaintiff submitted an affirmation from his treating physician which designated a numeric percentage of loss of use of the plaintiffs cervical and lumbar spines and left knee and explained that his injuries are significant, permanent, and causally related to the subject motor vehicle accident. The physician’s opinion, which was supported by objective medical evidence of disc bulges in the cervical spine, a disc bulge and herniation in the lumbar spine, and a meniscus tear in the left knee, was sufficient to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Jacobowitz v Roventini, 302 AD2d 432 [2003]). Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.